Citation Nr: 0705384	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-12 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to December 16, 2002.

2.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss from December 16, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in August 2006 for further development.  

The veteran's hearing loss disability has been rated as 
noncompensable since he was granted service connection in 
April 1997 (by way of a November 1997 RO rating decision).  
His increased rating claim was received on August 5, 2002.  
The RO issued a January 2003 rating decision in which it 
denied the claim.  In an October 2005 rating decision, the RO 
increased the veteran's rating to 20 percent, effective 
December 16, 2002.  Since the grant of a 20 percent rating 
did not date all the way back to the date of the claim, the 
Board must therefore consider two separate time periods. 


FINDINGS OF FACT

1.  Prior to December 16, 2002, the veteran's hearing acuity 
was Level I in each year. 

2.  Since December 16, 2002, the veteran's hearing acuity has 
not met the criteria for a rating in excess of 20 percent.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected bilateral hearing 
loss have not been met prior to December 15, 2002.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 6100 (2006).

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for the veteran's service-connected 
bilateral hearing loss from December 16, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for an increased rating in August 2002.  In 
November 2002, a duty to assist letter was issued to the 
appellant.  However, this letter failed to adequately comply 
with the VCAA.  An RO rating decision was issued in January 
2003 and a proper VCAA notice was sent to the veteran in 
April 2003.  This letter effectively notified the appellant 
of what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.    

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the April 2003 notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but had not been provided with notice 
as to the method by which the VA determines disability 
ratings and effective dates.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in April 2003 in which it advised the 
appellant of what information and evidence is needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Furthermore, the RO sent the veteran a correspondence in 
August 2006 that fully complied with the decision in 
Dingess/Hartman.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
medical records.  The veteran has been afforded VA 
audiological examinations.  There is no indication of 
relevant, outstanding records which would support the 
appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1)-(3).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issue on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.

The veteran filed his claim for an increased rating in August 
2002.  The relevant evidence includes reports of three VA 
audiological examinations dated May 2002, December 2002, and 
September 2006.  Pure thresholds levels at 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz and speech recognition 
scores were measured as follows:
	
			Right Ear				Left Ear
			1k  2k  3k  4k	  Avg  Sp		1k  2k  3k  4k  
Avg  Sp  
May 2002		40  55  55  60   53    100		30  40  50  
60   45    92
December 2002	60  80  95  85   80      96		40  35  55  
60   48    76, 96
September 2006	65  85  90  90   83      84		40  45  55  
60   50    92

Analysis

Prior to December 15, 2002

The veteran's hearing loss disability is currently rated as 
noncompensable for this period of time.  The only 
audiological examination upon which an increase can be based 
is the May 2002 examination.  The examination results fail to 
show an exceptional pattern of hearing loss as defined by 38 
C.F.R. § 4.86.  

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the veteran's May 2002 audiological examination; the 
results yield a numerical designation of I for the right ear 
and a numerical designation of I for the left ear.  Entering 
the category designations for each ear into Table VII results 
in a noncompensable disability evaluation under Diagnostic 
Code 6100.  Accordingly, the Board can only conclude that the 
veteran's bilateral hearing loss was properly assigned a 
noncompensable evaluation under Diagnostic Code 6100 prior to 
December 16, 2002.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

From December 16, 2002

The veteran's hearing loss disability has been rated at 20 
percent effective December 16, 2002.  The RO correctly found 
that that he had an exceptional pattern of hearing loss in 
the right ear.  When an exceptional pattern of hearing loss 
is shown, the veteran's hearing in that ear is to be 
evaluated under Table VI or VIa (whichever yields the higher 
numeral).      

Applying the criteria found in 38 C.F.R. § 4.87 to the 
veteran's December 2002 audiological examination; Table VIa 
yields a numerical designation of VII for the right ear and 
Table VI shows a numerical designation of III for the left 
ear if the speech discrimination score of 76 is used; if the 
reported score of 96 is used, the left ear showed Level I 
acuity.  It appears that the RO used the discrimination score 
of 76 for the left ear and after entering the category 
designations for each ear into Table VII, the RO determined 
that a rating of 20 percent was warranted effective from 
December 16, 2002 (the date of the VA audiological 
examination.  

Applying the criteria found in 38 C.F.R. §4.87 to the 
veteran's most recent VA (September 2006) audiological 
examination; Table VIa yields a numerical designation of VII 
for the right ear and Table VI yields a numerical designation 
of I for the left ear.  Entering the category designations 
for each ear into Table VII results in a noncompensable 
disability rating.  This test clearly does not support a 
rating in excess of 20 percent. 

The Board acknowledges the May 2003 and January 2004 private 
examinations submitted by the veteran.  However, it is not 
clear that these examinations were conducted in compliance 
with 38 C.F.R. § 4.85.  The results of these examinations are 
not consistent with any of the three VA examinations.  By 
regulation, VA must measure hearing acuity in a set manner 
and the Board finds that the VA audiological examinations 
comply with the regulatory provisions and should be afforded 
the most probative weight.  The Board finds that the 
preponderance of the competent evidence is against 
entitlement to a rating in excess of 20 percent at any time 
from December 16, 2002.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


